Case 4:19-cv-04209 Document 27 Filed on 07/22/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 22, 2020
                                                                               David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        BERTHA ESMERELDA              §    CIVIL ACTION NO.
        GARCIA,                       §    4:19-cv-04209
                 Plaintiff,           §
                                      §
                                      §
               vs.                    §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        NATIONWIDE                    §
        INSURANCE                     §
        COMPANY, et al,               §
                  Defendants.         §

                 MEMORANDUM AND ORDER GRANTING
                       MOTION TO REMAND

            The motion by Plaintiff Bertha Esmeralda Garcia to remand
       is granted. Dkt 23.
            The dispute here is a familiar one in the Southern District of
       Texas. Garcia asserts that her home was damaged due to flooding
       caused by Hurricane Harvey. She submitted a claim on her flood
       insurance policy. She was informed after much delay that she did
       not have flood insurance and denied her claim. Dkt 1-1 at 5–6.
            Garcia filed suit in August 2019 in Texas state court against
       her insurance agent, Victory Agency Inc, and two of its
       employees. She also sued her flood insurance carrier, American
       Bankers Insurance Company of Florida. And she sued her
       homeowner’s carrier, Nationwide Insurance Company. She
       asserted causes of action for breach of contract, breach of the
       duty of good faith and fair dealing and fiduciary duty, insurance
       code violations, violations of the Texas Deceptive Trade
       Practices Act, breach of warranties, negligence, and gross
       negligence. These all are state law causes of action. See generally
       Dkt 1-1.
Case 4:19-cv-04209 Document 27 Filed on 07/22/20 in TXSD Page 2 of 3




            American Bankers removed to federal court based on federal
       question jurisdiction in October 2019. Dkt 1. It then filed a
       motion for summary judgment one month later. Dkt 7. Garcia
       filed a stipulation of dismissal as to American Bankers rather than
       respond. Dkt 12.
            This Court held a hearing on February 4, 2020. The motion
       for summary judgment by American Bankers was granted, and
       the claims against it were dismissed with prejudice. The Court
       also addressed its subject-matter jurisdiction, directing Garcia to
       file a motion to remand. She did so. Dkt 23. Nationwide
       responded. Dkt 25.
            Neither party disputes that the Court had federal question
       jurisdiction to consider the claims against American Bankers at
       the time of removal. The flood insurance policy at issue is a
       Standard Flood Insurance Policy, which was issued by American
       Bankers pursuant to the National Flood Insurance Program. Dkt
       1 at 2. The NFIP is a federal program created pursuant to the
       National Flood Insurance Act, 42 USC § 4001 et seq. The Fifth
       Circuit has long held that “an action for breach of an SFIP, a
       policy issued pursuant to the NFIP, satisfies § 1331 by raising a
       substantial question of federal law.” Borden v Allstate Insurance Co,
       589 F3d 168, 172 (5th Cir 2009).
            Neither do the parties dispute that supplemental jurisdiction
       over the state law claims against the remaining defendants also
       existed at the time of removal. See 28 USC § 1367(a). But with
       American Bankers now dismissed from this action, the principal
       question is whether this Court should retain supplemental
       jurisdiction over the remaining state law claims.
            The statutory factors set forth in 28 USC § 1367(c) control
       the consideration of whether to exercise supplemental
       jurisdiction. Brookshire Brothers Holding, Inc v Dayco Products, Inc, 554
       F3d 595, 602 (5th Cir 2009). These authorize a court to decline
       the exercise of supplemental jurisdiction over state law claims if:
                  o The claim raises a novel or complex issue of state
                     law;




                                          2
Case 4:19-cv-04209 Document 27 Filed on 07/22/20 in TXSD Page 3 of 3




                 o The claim substantially predominates over the claim
                    or claims over which the district court has original
                    jurisdiction;
                 o The district court has dismissed all claims over which
                    it has original jurisdiction; or
                 o In exceptional circumstances, there are other
                    compelling reasons for declining jurisdiction.
       28 USC § 1367(c). The court is also directed to consider common
       law factors of convenience, fairness, and comity. Brookshire
       Brothers Holding, 554 F3d at 602. But even with all of this in mind,
       the Fifth Circuit holds, “The general rule is that a court should
       decline to exercise jurisdiction over remaining state-law claims
       when all federal-law claims are eliminated before trial.” Ibid.
            Nationwide asserts the Court should retain supplemental
       jurisdiction because “Plaintiff submitted the stipulation to
       dismiss American Bankers, then failed to oppose its motion for
       summary judgment in an effort to manipulate the venue.” Dkt 25
       at 4. Nationwide offers no evidence to support such a motive.
       And it was this Court that directed Garcia to file a motion to
       remand.
            Only state law claims remain. Nothing suggests any other
       federal interest in this action. And this Court has no long history
       or investment of time and resources in this matter. Remand is
       appropriate. Convenience, fairness, and comity all point towards
       trusting the state court to handle this action ably and well.
            The motion to remand is GRANTED.
            This case is REMANDED to the 61st Judicial District Court of
       Harris County, Texas.
            The Clerk is ORDERED to provide a copy of this Order to
       the District Clerk of the Harris County District Court.
            SO ORDERED.
           Signed on July 22, 2020, at Houston, Texas.


                                     Hon. Charles Eskridge
                                     United States District Judge




                                        3
